Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
It appears that the word “of” in the second-to-last line of claim 5 should be replaced with “wherein”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites a method of producing an electronic device wherein the only step given is to “use” a laminated film from a preceding claim.  There is, however, no indication of how it is to be used and, for this reason, the claim is indefinite.
Claim 23 and the claims dependent therefrom are directed to an article comprising a circuit substrate and a support substrate bonded to one another through a(n) (adhesive) resin layer.  A stated alternative is that these are bonded together with a laminated film but this is terribly imprecise inasmuch as the laminated film comprises an insulating film layer that, itself, does not appear to possess adhesive characteristics.  It is the Examiner’s belief that, in fact, the insulating film is effectively a carrier 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamori et al., JP 2012-162676.
Kawamori discloses the preparation of photosensitive adhesive composition [0001] for producing bonded semiconductor chip stacks [0009] comprising the materials outlined in [0011].  Relevant to the present discussion, the epoxy resin is preferably one containing a fluorene skeleton [0037] having a 5% mass reduction at temperatures exceeding 260° C [0041].  The soluble polymer component is comprehensively described beginning  in [0054].  Polyimides are favored according to [0060] and those derived from amine-terminated polydiorganosiloxanes [0077] are most preferred [0082].
The incorporation of fillers and silane coupling agents in amounts consistent with the stipulated in claim 9 is contemplated in [0099] and [0105] respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamori et al., JP 2012-162676.  The amounts of filler disclosed by the reference is taught not in terms of its amount relative to the polyimide component alone but, instead, relative to the weight all resinous materials combined.  Nevertheless, the role of fillers is familiar to one skilled in preparing filled polymer formulations- see also [0100] and is capable of optimizing their quantities as a matter of routine experimentation to convey the desired properties.  “It is prima facie obvious to add a known ingredient to a known composition for its known function.” In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244.  “Discovering an optimum value of a result effective variable involves only routine skill in the art.” In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 1-4, 10-13, 15-18, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tagami et al., U.S. Patent Application Publication No. 2017/0154801 in view of the article entitled, “Synthesis and Characterization of an Epoxy Resin Containing Fluorene Moieties and its Cured Polymer” authored by Lu et al. and published in Pigment & Resin Technology (2008) 37(6) 389-394.
Tagami recites a wafer processing laminate comprising the attributes summarized in the abstract where the temporary adhesive layer is comprised of a plurality of polymer layers.  The first is a thermoplastic resin that is laminated on the side of the wafer opposite that which undergoes processing.  Subsequently, there is applied to the thermoplastic resin layer a thermosetting resin layer.  Relevant to the present discussion, one embodiment of the thermosetting resin layer is characterized as comprising a blend of 100 parts of a polyimide resin, 20 parts of an epoxy resin, and 0.05 parts of an imidazole as essential ingredients [0065].  The polyimide adheres to formula (6) where the variable “Z1” connotes a polydimethylsiloxane chain having between 40 and 100 repeat units [0066].  The 
The Examiner concedes, however, that the reference is silent as to the utilization of an epoxy resin bearing a fluorene skeleton.  On the other hand, Liu teaches the preparation of fluorene-containing epoxy resins and evaluates their properties against a couple of other widely-utilized epoxy resins such as the bisphenol A epoxy resin specifically advocated by Tagami at the top of page 8.  The abstract of the Liu disclosure states that the shear strength of cured fluorene-based epoxy was substantially higher than that of bisphenol A epoxy resin at high temperature and, therefore, it shows promise in high temperature adhesive applications.  Given that heat resistance in the adhesive is repeatedly designated as a sought after property by Tagami, and Liu states that the employment of fluorene-containing epoxy lends to better high temperature performance than does the epoxy mentioned by the primary reference, the skilled artisan would have been motivated to substitute the epoxy resin espoused by Liu.
Regarding claim 12, there appear to be enough parallels in the makeup of the composition obtained following the combined teachings of Tagami and Liu to expect it to necessarily conform with the limitations of this claim.  Alternatively, given that said composition is employed in precisely the same application as is the instant invention, the skilled artisan would be motivated to judiciously select suitable polysiloxane imides, epoxy resins, fillers, etc. encompassed within the broader teachings, and their amounts, so as to provide an adhesive that exhibits robust bonding under the manufacturing- and processing conditions of the electronic device.
Concerning claim 25, operations where the wafer is thinned to 50 microns are disclosed in [0184].
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tagami et al., U.S. Patent Application Publication No. 2017/0154801 in view of the article entitled, “Synthesis and  as applied to claims 1-4, 10, 11, 13, 15-18, 23-24, and 26-27 above, and further in view of Kawamori et al., JP 2012-162676 or Shimada et al., U.S. Patent Application Publication No. 2015/0318227.
Tagami is silent as to the inclusion of a silane coupling agent.  The Examiner takes notice though of the fact that treating inorganic fillers added to polymer hosts either prior to their combination or in situ in order to improve their compatibility, thus enabling uniform blends to be prepared, is practiced ubiquitously in the polymer formulation art.  “It is prima facie obvious to add a known ingredient to a known composition for its known function.” In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244.  Just by way of illustration, two related disclosures, related in the sense that they too describe adhesives comprising polyimide-siloxane and epoxy resin as essential ingredients are cited in support of the Examiner’s assertion.  See [0069] of Shimada and [0105] of Kawamori.
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tagami et al., U.S. Patent Application Publication No. 2017/0154801 in view of the article entitled, “Synthesis and Characterization of an Epoxy Resin Containing Fluorene Moieties and its Cured Polymer” authored by Lu et al. and published in Pigment & Resin Technology (2008) 37(6) 389-394 as applied to claims 1-4, 10, 11, 13, 15-18, 23-24, and 26-27 above, and further in view of Yasuda et al., U.S. Patent # 9,884,979.
	Tagami does not contemplate forming a laminate as a means of delivering the adhesive layer to the wafer surface.  Rather, each adhesive layer, the thermoplastic layer followed by the thermosetting layer, is introduced consecutively by spin coating and, in the case of thermoset, at least partial curing is promoted.  
	Yasuda, like Tagami, is directed to a multilayered temporary adhesive comprising a first thermoplastic layer (A) and a second thermosetting layer (B) wherein the thermosetting layer is not constituted of the same polymer materials (polyimide-siloxane and epoxy resin) as are employed by the 
	Yasuda’s presentation of these methods leads the skilled artisan to conclude that they represent equivalent alternative processes for delivering the adhesive composition in making a wafer processing laminate, there being no stated preference for one approach over the other.  It would be obvious to the skilled artisan that the second of the two methods could be implemented in making the laminate as taught by Tagima, particularly since both have the same multi-layered adhesive construct.  
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 27, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765